09-4394-cv
Maldonado v. Valsyn

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 13th day of August, two thousand and ten.

Present:       ROBERT D. SACK,
               ROSEMARY S. POOLER,
               REENA RAGGI,
                          Circuit Judges.

_____________________________________________________

RICHARD MALDONADO, P/K/A “RICHIE RAY,” individually and in representation of the
conjugal partnership formed by him and his wife MARIE DE LOS ANGELES MALDONADO,
ROBERT CRUZ, P/K/A “BOBBY CRUZ,” individually and in representation of the conjugal
partnership formed by him and his wife ROSE MARIE CRUZ, AND RICHIE RAY & BOBBY
CRUZ MUSIC PUBLISHING INC.,

                                                     Plaintiffs-Appellants,

                        -v-                                         09-4394-cv

VALSYN, S.A., an alien corporation, AND SONIDO, INC.,



                                                     Defendants-Appellees.


Appearing for Appellants:     Steven Blivess, Balber Pickard Maldonado & Van der Tuin, PC,
                              New York, New York ( Roger Juan Maldonado, New York, New
                              York; Juan A. Saavedra, San Juan, Puerto Rico, on the brief).

Appearing for Appellee Valsyn Inc: Christelle Clement, New York, N.Y.
Appearing for Appellee Sonido Inc.: Mariana D. Negron-Vargas and Carlos A. Garcia-
                                    Perez, Goldman Antonetti & Cordova, PSC, San Juan,
                                    Puerto Rico, on submission.

      Appeal from the United States District Court for the Southern District of New York
(Berman, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellants seek review of the September 23, 2009 decision and order of the United States
District Court for the Southern District of New York granting appellees’ motion for summary
judgment on all federal law claims and dismissing the state law claims without prejudice.
Appellants are salsa musicians who allege they properly rescinded their recording contracts with
appellees in 2004, and that the subsequent exploitation of their works constitutes copyright
infringement. The district court found appellants did not have the right to rescind the contracts
at issue, and it is that ruling that appellants primarily attack on appeal. We assume the parties’
familiarity with the underlying facts, procedural history, and specification of issues for review.

        The district court properly found the equitable remedy of rescission was unavailable to
plaintiffs. Under New York law, the “rescission of a contract is an extraordinary remedy.”
Nolan v. Sam Fox Publ’g. Co., 499 F.2d 1394, 1397 (2d Cir. 1974). Where there is an adequate
remedy at law, i.e., money damages, then a party is not entitled to the equitable remedy of
rescission. Rudman v. Cowles Commc’ns, Inc., 30 N.Y.2d 1, 13 (1972) (rescission “invoked
only when there is lacking [a] complete and adequate remedy at law and where the status quo
may be substantially restored”); see also New Paradigm Software Corp. v. New Era of Networks,
Inc., 107 F. Supp. 2d 325, 330 (S.D.N.Y. 2000); Veneas-Hernandez v. Asociacion de
Compositores v. Editores de Musica Latino Americana, 424 F.3d 50, 56-57 (1st Cir. 2005)
(applying New York law). Here, the record does not support appellant’s argument that they
cannot be fully compensated with an award of money damages.

        We have examined the remainder of appellants’ arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                2